Citation Nr: 0004480	
Decision Date: 02/18/00    Archive Date: 02/23/00

DOCKET NO.  98-19 694A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for an eye disorder.

4.  Entitlement to a compensable evaluation for scar, 
postoperative removal of ganglion cyst of the right wrist.  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARINGS ON APPEAL

The veteran


INTRODUCTION

The veteran had active service in the United States Navy from 
December 1969 to November 1973.  The veteran served on the 
USS America.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 1998 rating decision of the 
Columbia, South Carolina, Department of Veterans Affairs (VA) 
Regional Office (RO).  

The issue of entitlement to a compensable evaluation for 
right wrist scar is addressed in the remand portion of this 
decision.  

At his December 1999 hearing, the veteran raised the issue of 
service connection for headaches as secondary to service-
connected disability.  Hearing transcript (T.), page 23.  The 
record otherwise raises the matter of unemployability 
benefits.  These matters, which are not inextricably 
intertwined with the issues on appeal, are referred to the RO 
for appropriate action.  

At his December 1999 hearing, the veteran submitted a folder 
of additional evidence.  He signed a statement waiving 
initial RO review of this evidence.  38 C.F.R. § 20.1304 
(1999).  He also requested that the record remain open for 
60 days so that further evidence could be submitted.  The 
requested time period elapsed and the Board received no 
additional evidence.  Therefore, the Board will proceed with 
the appeal at this time.  

A May 1997 rating decision denied service connection for 
PTSD.  The veteran did not timely appeal that decision, and 
it became final.  38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. § 20.1103 (1999).  In the instant appeal, the RO 
did not discuss the issue of whether new and material 
evidence had been submitted to warrant reopening the 
appellant's claim.  However, the Board is required to 
consider the issue of finality prior to any consideration on 
the merits.  38 U.S.C.A. §§ 7105(c), 5108 (West 1991); see 
Barnett v. Brown, 8 Vet. App. 1 (1995).  Accordingly, the 
Board will address the issue of entitlement to service 
connection for PTSD on a finality basis.  

   
FINDINGS OF FACT

1. In a rating decision dated in May 1997, the RO denied 
service connection for PTSD; the veteran did not perfect an 
appeal therefrom.

2. The evidence received subsequent to the May 1997 rating 
decision does bear directly and substantially upon the 
specific matter under consideration, and is, by itself or in 
connection with evidence previously assembled, so significant 
that it must be considered in order to fairly decide the 
merits of the claim.

3.  The record contains a diagnosis of PTSD, which has been 
related by competent professionals to the veteran's in-
service stressors.

4.  No competent evidence has been submitted that links a 
current eye disability or hearing loss to service.  


CONCLUSIONS OF LAW

1.  New and material evidence sufficient to reopen the claim 
of entitlement to service connection for PTSD has been 
received.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).

2.  PTSD was incurred in service.  38 U.S.C.A. §§ 5107(a), 
1110 (West 1991); 38 C.F.R. § 3.304(f) (1999).

3.  A well-grounded claim of entitlement to service 
connection for an eye disorder and hearing loss has not been 
submitted.  38 U.S.C.A. § 5107 (West 1991 & Supp. 1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110 (West 1991).  

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all VA field offices as to conclusions based on evidence on 
file at the time VA issues written notification in accordance 
with 38 U.S.C.A. § 5104.  (West 1991).  If no notice of 
disagreement is filed within the prescribed period, the 
action or determination shall become final and the claim will 
not thereafter be reopened or allowed, except as otherwise 
provided by regulation.  38 U.S.C.A. § 7105(c) (West 1991);  
38 C.F.R. § 20.1103 (1999).  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 1991); see also Hickson 
v. West, 12 Vet. App. 247 (1999).  Only evidence presented 
since the last final denial on any basis (either upon the 
merits of the case, or upon a previous adjudication that no 
new and material evidence had been presented), will be 
evaluated in the context of the entire record.  Evans v. 
Brown, 9 Vet. App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  In Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

In determining whether to reopen previously and finally 
denied claims, a three-step analysis was announced by the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court").  Elkins v. West, 12 Vet. 
App. 209 (1999).  Under the Elkins test, the Board must first 
determine whether the veteran has presented new and material 
evidence under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108.  
Second, if new and material evidence has been presented, 
immediately upon reopening the claim, the Board must 
determine whether, based upon all the evidence of record in 
support of the claim, the claim as reopened (as distinguished 
from the original claim) is well grounded pursuant to 
38 U.S.C.A. § 5107(a) (West 1991).  Third, if the claim is 
well grounded, the Board may then proceed to evaluate the 
merits of the claim but only after ensuring the VA's duty to 
assist under 38 U.S.C.A. § 5107(b) (West 1991) has been 
fulfilled.  Winters v. West, 12 Vet. App. 203 (1999).

Generally, for a claim to be well grounded, there generally 
must be (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  See Anderson, supra; 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996) (table). 

Service connection for PTSD

The RO, in its May 1997 decision, denied service connection 
for PTSD.  As the veteran did not timely appeal, that 
determination became final.  Thus, new and material evidence 
is required to reopen the veteran's claim.

The basis for the RO's May 1997 denial was that the evidence 
did not establish that a stressful incident occurred 
sufficient to support a diagnosis of PTSD.  Since that time, 
the veteran testified in great detail at 2 personal hearings, 
and service connection has been established for removal of a 
ganglion cyst that was incurred during the veteran's duties 
on the flight deck.  Additionally, numerous VA treatment 
records were submitted that link PTSD to the veteran's 
service.  The Board has carefully reviewed the additional 
evidence received since the RO's May 1997 denial and finds 
that evidence is sufficiently new and material to warrant 
reopening the veteran's claim.

A well grounded claim for PTSD requires evidence of the 
disability; lay evidence (presumed to be credible for well-
grounded purposes only) of an in-service stressor; and 
medical evidence of a nexus between service and PTSD.  Gaines 
v. West, 
11 Vet. App. 353, 357 (1998).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with the fourth 
edition of the Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), a link, established by medical evidence, 
between current symptoms and an in-service stressor, and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f), as amended, see 
64 Fed. Reg. 117 (June 18, 1999).  See Cohen v. Brown, 
10 Vet. App. 128, 138 (1997).  The existing record contains a 
diagnosis of PTSD related by competent medical personnel to 
incidents of service as reported by the veteran.  As such, 
the claim is well grounded. 

Once the claim is found to be well grounded, the presumption 
that it is credible and entitled to full weight no longer 
applies.  In the adjudication that follows, the Board must 
determine, as a question of fact, both the weight and 
credibility of the evidence.  Equal weight is not accorded to 
each piece of material contained in a record; every item of 
evidence does not have the same probative value.  The Board 
must account for the evidence which it finds to be persuasive 
or unpersuasive, analyze the credibility and probative value 
of all material evidence submitted by and on behalf of a 
claimant, and provide the reasons for its rejection of any 
such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 
(1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. 
Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 
Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164, 169 (1991).

In this case, the veteran's military occupational specialty 
was as a mechanical equipment repairman.  His decorations 
included the National Defense Service Medal, Vietnam Service 
Medal, Vietnam Campaign medal and Meritorious Unit 
Commendation.  His training completed during service included 
a Crash Fire Fighting Course.  

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court set 
forth the analytical framework and line of reasoning for 
determining whether a veteran was exposed to a recognizable 
stressor during service.  The Court in Zarycki noted that, 
under 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) and (f), 
the evidence necessary to establish the incurrence of a 
recognizable stressor during service to support a claim of 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Hayes 
v. Brown, 5 Vet. App. 60 (1993).  The determination as to 
whether the veteran "engaged in combat with the enemy" is 
made by considering military citations that expressly denote 
as much and/or other service department or lay evidence that 
is credible.  See Doran v. Brown, 6 Vet. App. 283, 289 
(1994).

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court noted 
that the VA had adopted a final rule in October 1996, 
effective November 7, 1996, revising 38 C.F.R. §§ 4.125 and 
4.126 (1996).  The effect of these revisions was to change 
the diagnostic criteria for mental disorders from the 
Diagnostic and Statistical Manual for Mental Disorders (DSM), 
third edition and the third edition, revised, to the fourth 
edition (DSM-IV).  The criteria in DSM-IV for determining 
sufficiency of stressors is no longer based solely on usual 
experience and response but are individualized (geared to the 
specific individual's actual experience and response).  Id.  
As such, the standard to be used to establish in-service 
stressors depends upon whether the veteran engaged in combat, 
i.e., the veteran had personally participated in events 
constituting an actual fight or encounter with a military 
foe, hostile unit, or instrumentality.  VAOPGCPREC 12-99 
(October 18, 1999).

If the veteran engaged in combat, his lay testimony regarding 
lay stressors will be accepted as conclusive evidence of the 
presence of in-service stressors, unless VA produces clear 
and convincing evidence to the contrary.  38 U.S.C.A. § 
1154(b) (West 1991); Fossie v. West, 12 Vet. App. 1 (1998); 
Gaines, 11 Vet. App. 353; 38 C.F.R. § 3.304(f).  If, however, 
the veteran was not engaged in combat, he must introduce 
corroborative evidence of his claimed in-service stressors.  
See Fossie and Cohen, both supra; 38 C.F.R. § 3.304(f).  

In this case, the evidence shows that the veteran had not 
engaged in combat with the enemy.  While in service, the 
veteran did not have a combat military occupational 
specialty.  It is noted that the veteran's medals and 
decoration awards do not include any that are generally 
awarded in recognition of significant actions of valor.  The 
veteran was awarded the Vietnam Campaign Medal and the 
Vietnam Service Medal.  He was not awarded the Purple Heart, 
Combat Infantryman Badge, or any other similar combat 
citation.  See VAOPGCPREC 12-99; see also Gaines, 11 Vet. 
App. at 359; M21-1.  Also, the veteran's service medical 
records do not show that he was engaged in combat or that he 
incurred any wounds or injuries therefrom.  The record is 
devoid of any post-service competent evidence demonstrating 
that the veteran was engaged in combat activity.  The Board 
recognizes that the veteran stated that he had inservice 
direct combat during his VA hospitalization in February to 
April 1998.  As herein discussed, contemporaneous records do 
not support that the veteran participated in an actual fight 
or encounter with a military foe or hostile unit or 
instrumentality so as to constitute engaging in combat with 
the enemy.  VAOPGCPREC 12-99.  Thus, the evidence in this 
respect is against the veteran's claim and is not in 
equipoise.  VAOPGCPREC 12-99.

Because the veteran had not engaged in combat while in 
service, he is required to provide credible supporting 
evidence corroborating his alleged in-service stressors.  
Fossie, 12 Vet. App. 1.  If the claimed stressor is not 
combat related, "the veteran's lay testimony regarding [an] 
in-service stressors is insufficient, standing alone, to 
establish service connection and must be corroborated by 
"credible evidence," Doran v. Brown, 6 Vet. App. 283, 289 
(1994).

In this matter, the Board finds that sufficient verification 
has been presented to confirm the veteran's stressors.  
Specifically, in his December 1999 testimony, the veteran 
described in detail the nature of his military duties on the 
flight deck, and that he felt endangered for his life.  T. 3-
5.  He explained how the duties were specifically frightening 
to him.  T. 19-20.  Additionally, he indicated the he injured 
his right wrist during service while performing his duties on 
the flight deck.  T. 21-22.  (Also April 1999 hearing, T. 
12).  The veteran's testimony is otherwise corroborated in 
several ways.  First, the service medical records show that 
he sought treatment on various occasions for incidents 
experienced on the flight deck.  Moreover, service connection 
is in effect for residuals of the right wrist ganglion 
removal.  The Board further notes that a May 1997 
communication from the U.S. Army & Joint Services 
Environmental Support Group confirmed the veteran's previous 
report of a fire aboard ship.  The veteran also described a 
fire at his December 1999 hearing.  T. 9.  As noted above, 
the criteria in DSM-IV for determining sufficiency of 
stressors is based on individualized responses (geared to the 
specific individual's actual experience).  Accordingly, the 
Board finds that for this veteran, the duties during service 
produced stressors and that such stressors have been 
sufficiently verified.

The element of 38 C.F.R. § 3.304(f) that must now be 
considered for a grant of PTSD is whether there is a 
diagnosis of PTSD and if there is medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed in-service stressor.  See West v. Brown, 7 Vet. App. 
70 (1994).  

During VA hospitalization in March to April 1996, PTSD was 
noted to be newly diagnosed.  During VA examination of 
September 1996, the examiner noted that the veteran described 
his stressor as the job that he had while in the military.  
The veteran further described his witnessing one of his 
friends on the flight deck get blown overboard by the exhaust 
of a jet.  The impression was PTSD.  The veteran's Axis I 
diagnosis following VA hospitalization from September to 
November 1996 was PTSD.  It was noted that his primary duty 
during service was in aviation fuels and that he had 
recurring images of incidents aboard ship.  Subsequent VA 
treatment records refer to the veteran's diagnosis of PTSD.   

At the time of VA hospitalization for PTSD in February to 
April 1998, the veteran indicated that he was always fearful 
that something might happen aboard ship.  A VA treating 
examiner's opinion in November 1998 was that the veteran had 
PTSD, which had appeared on numerous hospitalization 
discharge summaries and was a diagnosis since 1996.  

A VA psychologist in March 1999 provided an assessment of 
PTSD, following the veteran's noted history of events on the 
flight deck.  

The veteran's mother provided a statement to the RO in April 
1999, to the effect that the veteran had flashbacks after 
service and he seemed mentally sick.  The veteran's sisters 
submitted similar statements regarding the veteran having 
flashbacks and having mental problems.   

The veteran provided testimony at a hearing at the RO in 
April 1999.  He also presented testimony at the Board in 
December 1999.  Transcripts of those hearings are of record.  

In the instant case, the record supports the veteran's claim 
that he has PTSD as a result of his in-service experiences.  
Various VA examiners have diagnosed PTSD, but the record also 
shows that the veteran's flight deck duty was a consideration 
in formulating the diagnosis.  The March 1999 psychologist 
specifically referred to the veteran's duties in the context 
of the PTSD diagnosis.  Consequently, the Board finds that 
service connection is warranted for PTSD.  

Service connection for an eye disorder and hearing loss

The threshold question to be answered with respect to claims 
of service connection is whether there is evidence that the 
claim is well grounded.  "[A] person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Carbino v. Gober, 
10 Vet. App. 507 (1997); Anderson v. Brown, 9 Vet. App. 542, 
545 (1996).  A well-grounded claim is "a plausible claim, 
one which is meritorious on its own or capable of 
substantiation. Such a claim need not be conclusive but only 
possible to satisfy the initial burden of [section 
5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 79, 81 (1990).  
In Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992), the 
Court held that a claim must be accompanied by supportive 
evidence and that such evidence "must 'justify a belief by a 
fair and impartial individual' that the claim is plausible."  

The Board reiterates the three requirements for a well 
grounded claim: (1) medical evidence of a current disability; 
(2) medical or, in certain circumstances, lay evidence of 
inservice incurrence or aggravation of a disease or injury; 
and, (3) medical evidence of a nexus between the claimed 
inservice injury or disease and a current disability.  See 
Caluza, supra.  The Board finds that the veteran has not 
submitted a well-grounded claim for service connection for an 
eye disorder and hearing loss at issue in the instant appeal. 

The veteran contends that the eye disorder and hearing loss 
currently on appeal are linked to his military service.  He 
testified that debris from jets went into his eyes and 
affected them.  T. 9 (RO hearing).  He also testified that 
exposure to jet noise resulted in hearing loss.  T. 11 (RO 
hearing).  The Board notes that, generally speaking, lay 
persons are not competent to offer evidence that requires 
medical knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992) (holding that a witness must be competent in order 
for his statements or testimony to be probative as to the 
facts under consideration).  The record does not show that 
the veteran has any medical background so as to provide a 
competent opinion about medical causation and diagnosis.  

In the instant case, service medical records show that the 
veteran entered service with a right ear hearing loss: his 
August 1969 entry examination revealed 40 decibels at 4000 
Hertz.  The threshold for normal hearing is from 0 to 20 
decibels, and higher threshold levels indicate some degree of 
hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

The veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
evidence demonstrates that an injury or disease existed prior 
thereto.  Only such conditions as are recorded in examination 
reports are to be considered as noted.  38 C.F.R. § 3.304(b) 
(1999).  Since the entry examination revealed a hearing loss 
of the right ear, the presumption of soundness to this extent 
does not apply.  In order for a grant of service connection, 
it must be shown that the preexisting disorder was 
aggravated.  A preexisting injury or disease will be 
considered to have been aggravated by active military, naval, 
or air service, where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease.  Clear and unmistakable evidence (obvious or 
manifest) is required to rebut the presumption of aggravation 
where the preservice disability underwent an increase in 
severity during service.  This includes medical facts and 
principles which may be considered to determine whether the 
increase is due to the natural progress of the condition.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306(a)(b) (1999).  

The subsequent service medical records show no findings of 
hearing loss of either ear, including at the time of the 
veteran's separation examination in November 1973.  
Accordingly, the service records do not tend to show that a 
hearing loss was incurred in or aggravated by service.  

Where a veteran served continuously for 90 days or more 
during a period of war and sensorineural hearing loss becomes 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309 (1999).  

Subsequent to service, the medical records do not show 
treatment or findings of a hearing loss until 1998, more than 
2 decades after service separation.  Thus, there has been no 
competent evidence submitted that tends to show that service 
connection is warranted on a presumptive basis.  

Further, the Board notes that the 1998 VA treatment records, 
which reveal hearing loss and that the veteran was fitted for 
hearing aids, do not contain an opinion that links the post-
service hearing loss to any incident during service.  Without 
such medical nexus evidence, the veteran's claim for service 
connection for hearing loss is not well grounded.  See Savage 
v. Gober, 10 Vet. App. 489 (1997); Caluza, supra.

At his December 1999 hearing, the veteran testified that a 
doctor at the VA facility in Tuskegee related his hearing 
loss to military service.  T. 14.  Initially, that assertion, 
"filtered as it (is) through a layman's sensibilities, of 
what a doctor purportedly said is simply too attenuated and 
inherently unreliable to constitute 'medical' evidence."  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  Further, the 
RO obtained the VA treatment records from the Tuskegee 
facility, and as stated above, there is no opinion in those, 
or other, records that links the veteran's hearing loss to 
service.  Consequently, the VA's duty under 38 U.S.C.A. 
§ 5103(a) (West 1991 & Supp. 1995) is satisfied, and the 
claim for service connection for hearing loss must be denied.  

With regard to the claim for an eye disorder, the veteran 
entered service with bilateral visual acuity of 20/20; his 
separation examination in November 1973 also shows 20/20 in 
each eye.  He was treated on one occasion for asthenopia in 
September 1971, at which time his visual acuity was also 
noted to be 20/20.  These findings, which reveal normal 
visual acuity, do not tend to indicate that an eye disability 
was incurred in service.  

Subsequent to service, the post-service VA medical records 
dated in February 1998 first show that the veteran needed 
reading glasses.  In October 1998, he was again seen 
regarding a request for eyeglasses.  However, the post-
service medical evidence does not contain a medical opinion 
that links the need for reading glasses, or any eye 
abnormality, to service.  In the absence of medical nexus 
evidence, the claim for service connection for an eye 
disorder must be denied.  Caluza, supra.

At his hearing, the veteran was not clear as to whether a 
doctor at the VA facility in Tuskegee related his current eye 
disorder to service.  T. 16.  In any event, the RO associated 
the Tuskegee records with the claims file, and those records 
do not have a medical nexus opinion that shows any 
relationship between an eye disorder and service.  As 
discussed above, in this situation, there is no duty under 
38 U.S.C.A. § 5103(a).    

For the aforementioned reasons, the Board does not find the 
claims for service connection for an eye disorder and hearing 
loss to be well grounded.  Although where a claim is not well 
grounded, the VA does not have a statutory duty to assist the 
claimant in developing facts pertinent to the claim, the VA 
may be obligated under 38 U.S.C.A. § 5103(a) (West 1991 & 
Supp. 1995) to advise a claimant of evidence needed to 
complete the application, including by taking appropriate 
action when the claim contains references of other known and 
existing evidence that may well ground the claim.  Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).  The Board is not 
aware of any other medical records that would render the 
veteran's claim capable of substantiation.  Therefore, no 
further development is warranted.  38 U.S.C.A. § 5103(a) 
(West 1991 & Supp. 1995).  The Board also provided the 
veteran with an additional 60 days from the date of his 
December 1999 hearing in which to submit any additional 
evidence.  


ORDER

Service connection for PTSD is granted.

Service connection for an eye disorder and hearing loss is 
denied.  


REMAND

At the veteran's December 1999 hearing, the veteran testified 
that his service-connected scar was always tender and 
painful.  T. 23.  He explained that the aching and pain 
limited his activities.  T. 23.  He acknowledged that the 
prior VA examination did not reveal that the scar was painful 
or tender.  T. 24.  The veteran's representative also 
maintained that the examination did not address any 
functional loss due to pain, and he asked for separate 
ratings for the scar and the other disability caused from the 
residuals of ganglion removal.  T. 25.  He requested 
consideration of the Court's cases of DeLuca v. Brown, 8 Vet. 
App. 202 (1995) and Esteban v. Brown, 6 Vet. App. 259 (1995).  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that where evaluation is based on limitation of motion, the 
question of whether pain and functional loss are additionally 
disabling must be considered.  Disability of the 
musculoskeletal system is the inability to perform normal 
working movement with normal excursion, strength, speed, 
coordination, and endurance, and that weakness is as 
important as limitation of motion, and that a part which 
becomes disabled on use must be regarded as seriously 
disabled.  However, a little-used part of the musculoskeletal 
system may be expected to show evidence of disuse, through 
atrophy, for example.  38 C.F.R. § 4.40 (1999).  The 
provisions of 38 C.F.R. § 4.45 and 4.59 (1999) contemplate 
inquiry into whether there is crepitation, limitation of 
motion, weakness, excess fatigability, incoordination, and 
impaired ability to execute skilled movements smoothly, and 
pain on movement, swelling, deformity, or atrophy of disuse.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing are 
also related considerations.  It is the intention of the 
rating schedule to recognize actually painful, unstable, or 
mal-aligned joints, due to healed injury, as at least 
minimally compensable.  Id.

The provisions of 38 C.F.R. § 4.14 (1999) preclude the 
assignment of separate ratings for the same manifestations 
under different diagnoses.  The critical element is that none 
of the symptomatology for any of the conditions is 
duplicative or overlapping with symptomatology of the other 
conditions. Esteban v. Brown, 6 Vet. App. 259 (1995).  
Impairment associated with the veteran's service-connected 
disability may be rated separately unless it constitutes the 
same disability or the same manifestation. Esteban, 6 Vet. 
App. 261.  The critical element is that none of the 
symptomatology is duplicative or overlapping; the 
manifestations of the disabilities must be separate and 
distinct.  Esteban, 6 Vet. App. at 261, 262.  

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a).  The 
Court has held that the duty to assist the veteran in 
obtaining and developing available facts and evidence to 
support his claim includes obtaining adequate VA examination.  
This duty is neither optional nor discretionary, Littke v. 
Derwinski, 1 Vet. App. 90 (1990), and includes providing 
additional VA examinations by a specialist when recommended.  
See Hyder v. Derwinski, 1 Vet. App. 221 (1991).  The 
fulfillment of the statutory duty to assist includes 
conducting a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim, the case is 
REMANDED for the following development:

1.  The veteran is advised that he has 
the right to submit additional evidence 
and argument on the matter the Board has 
remanded to the RO, to include, but not 
limited to, evidence and/or information 
previously requested by the RO or the 
Board.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

2.  The RO should ensure that all 
treatment records of the veteran's right 
wrist since February 1999 have been 
secured and associated with the claims 
file.  

3.  The veteran should be afforded a VA 
examination by an appropriate specialist 
in order to determine the nature of all 
disability associated with the scar, 
postoperative removal of ganglion cyst of 
the right wrist.  Once all disability of 
the right wrist has been identified, the 
examiner should provide an opinion as to 
whether each identified disability is 
related to the service-connected 
disability.  The examiner should discuss 
whether the service-connected disability 
involves inability to perform normal 
working movement with normal excursion, 
strength, speed, coordination, and 
endurance; whether there is crepitation, 
limitation of motion, weakness, excess 
fatigability, incoordination, and 
impaired ability to execute skilled 
movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of 
disuse.  The examiner should also 
describe whether there is pain and 
tenderness, involving the scar or 
otherwise, and whether there is objective 
pathology to support any reports of pain.  
The claims folder must be made available 
to the examiner for review before the 
examination. 

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand.  If they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).  The RO 
should then readjudicate the claim and 
consider all pertinent diagnostic 
criteria as well as the cases of DeLuca, 
Esteban, supra, and Fenderson v. West, 
12 Vet. App. 119 (1999).  If the decision 
remains adverse to the veteran, he and 
his representative should be furnished 
with a supplemental statement of the case 
and afforded the applicable time to 
respond. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1996) (Historical and Statutory Notes).  
In 




		
	M. Sabulsky
	Member, Board of Veterans' Appeals

